            Case 1:19-cv-00177-EGS Document 25 Filed 11/20/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )       Case No. 19-cv-177 (EGS)
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
                                              )
                Defendant.                    )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s order of November 2, 2020, the parties jointly report that they

continue to intend to reach an amicable resolution of the issues remaining in this case, and are

working to do so. Government counsel regrets the delay in the completion of the necessary

approvals. The parties request the Court’s leave to submit a further joint status report no later

than December 18, 2020, if they have not stipulated to dismissal of the case before then.


                                                      Respectfully submitted,

                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      MARCIA BERMAN
                                                      Assistant Director
                                                      Federal Programs Branch

                                                      /s/ James Bickford
                                                      JAMES BICKFORD
                                                      Trial Attorney (N.Y. Bar No. 5163498)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20530
                                                      James.Bickford@usdoj.gov
                                                      Telephone: (202) 305-7632
                                                      Facsimile: (202) 616-8470
        Case 1:19-cv-00177-EGS Document 25 Filed 11/20/20 Page 2 of 2




                                          Counsel for Defendant

                                                 and

                                          /s/ James F. Peterson
                                          James F. Peterson
                                          JUDICIAL WATCH, INC.
                                          DC Bar No. 450171
                                          425 Third St, SW, Suite 800
                                          Washington, DC. 20024
                                          T: 202-646-5172
                                          F: 202-646-5199

Date: November 20, 2020                   Counsel for Plaintiff




                                    -2-
